DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Claims 1, 4-6, 9, 11-12, 15-16 and 19 have been amended.
Claims 3, 8, 10, 14, 18 and 20 have been canceled. 
Claims  21-26 have been added.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (2012/0157139).
Regarding claim 1, Noh discloses a method for wireless communication, comprising: sending, by a terminal device, first information in an initial registration process, wherein the first information comprises at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the terminal device, and the at least one capability identifier is assigned by a manufacturer of the terminal device (see fig.8, elements 803, 812/810, paragraphs [0009-0012], [0123-0126] and its description); wherein the capability identifier corresponds to capability information of the terminal device (see fig.8, message 810, paragraphs [0124-125] and its description).
Regarding claim 2, Noh further discloses the first information comprises manufacturer information of the terminal device (fig.8, element 816, paragraph [0127] and its description).
Regarding claim 6, Noh further discloses a method for wireless communication (see fig.9 and its description), comprising: receiving, by a network device, first information in an initial registration process of an opposite device, wherein the first information comprises at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the opposite device, and the at least one capability identifier is assigned by a manufacturer of the opposite device (see fig.9, elements  907, 913, paragraphs [0009-0012], [0128-0129], [0131] and its description); wherein the capability identifier corresponds to capability information of the terminal device (see fig.9, element 907, message 910, paragraphs [0129], [0131] and its description).
Regarding claim 7, Noh further discloses the first information further comprises manufacturer information of the opposite device (see fig.9, elements 903, 913, paragraph [0131] and its description).
Regarding claim 12, Noh further discloses a terminal device, comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to perform following operations (see fig.13, element 1320, 1310, paragraph [0046], [0176-0178] and its description): sending first information in an initial registration process, wherein the first information includes at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the terminal device, and the at least one capability identifier is assigned by a manufacturer of the terminal device (see fig.6, element 603, paragraph [0101], fig.8, elements 803, 812/810, paragraphs [0009-0012], [0123-0126] and its description); wherein the capability identifier corresponds to capability information of the terminal device (see fig.8, message 810, paragraphs [0124-125] and its description).
Regarding claim 13, Noh further discloses the first information further comprises manufacturer information of the terminal device (fig.8, element 816, paragraph [0127] and its description).
Regarding claim 16, Noh further discloses a network device, comprising a processor and a transceiver, wherein the processor is configured to control the transceiver to perform following operations (see fig.13, element 1320, 1310, paragraph [0046], [0176-0178] and its description): receiving first information in an initial registration process of an opposite device, wherein the first information comprises at least one capability identifier, each capability identifier is used for identifying a kind of capability information supported by the opposite device, and the at least one capability identifier is assigned by a manufacturer of the opposite device (see fig.9, elements  907, 913, paragraphs [0009-0012], [0128-0129], [0131] and its description); wherein the capability identifier corresponds to capability information of the terminal device (see fig.9, element 907, message 910, paragraphs [0129], [0131] and its description).
Regarding claim 17, Noh further discloses the first information further comprises manufacturer information of the opposite device (see fig.9, elements 903, 913, paragraph [0131] and its description).
Allowable Subject Matter
Claims 4-5, 9, 11, 15, 19 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647